P.O. Box 2600 Valley Forge, PA 19482-2600 610-669-7310 Lex_Smith @vanguard.com September 12, 2013 Alberto H. Zapata, Esq. U.S. Securities & Exchange Commission via electronic filing treet, N.E. Washington, DC 20549 RE: Vanguard Variable Insurance Funds; File No. 33-32216 Dear Mr. Zapata, The following responds to our conversation on September 12, 2013 on the post-effective amendment of the registration statement of the above-referenced registrant. You commented on Post-Effective Amendment No. 69 that was filed on August 1, 2013 pursuant to Rule 485(a). Comment 1: Tandy Requirements As required by the SEC, the Funds acknowledge that: · Each Fund is responsible for the adequacy and accuracy of the disclosure in the filing. · Staff comments or changes in response to staff comments in the filings reviewed by the staff do not foreclose the Commission from taking any action with respect to the filing. · Each Fund may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please contact me at (610) 669-7310 with any questions or comments regarding the above response. Thank you. Sincerely, Alexander F. Smith Associate Counsel
